DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,272,008. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim “an ultrasonic probe configured to transmit or receive ultrasound energy with respect to a head of a subject; and robotics coupled to the transducer and configured to control a position of the transducer relative to the head of the subject”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2015/0297176 to Rincker et al.
Regarding Claims 1 and 11, Rincker teaches an ultrasound device comprising: a transducer configured to transmit or receive ultrasound energy with respect to a head of a subject (fig. 3 element 312 is an ultrasonic probe for transmitting and receiving ultrasound to the head of a subject); and robotics coupled to the transducer and configured to control a position of the transducer relative to the head of the subject (fig. 3 element 324 and 346 teaches mechanism to control the position of the probe with 
Regarding Claims 2 and 12, Rincker teaches that the ultrasound device is configured to be removably attached to a baseplate (figs. 1a, b element  110, 154 and fig. 3 element 324 is a base plate).  
Regarding Claims 3 and 13, Rincker teaches that the baseplate is configured to receive the head of the subject; and the ultrasound device is configured to be removably attached to be in the position that is adjacent a side of the head of the subject (fig. 3 element 324 and 346 teaches mechanism to control the position of the probe with respect to the head of the subject).  
Regarding Claims 4 and 14, Rincker teaches that the baseplate comprises a railway and the ultrasound device is configured to be removably attached to the railway (para 0028 teaches a track on the baseplate).  
Regarding Claims 5 and 15, Rincker teaches that the position of the ultrasound device is adjustable along the railway (para 0028 teaches a track on the baseplate).  
Regarding Claims 6 and 16, Rincker teaches that the position of the ultrasound device is configured to be adjusted by adjusting a distance of the ultrasound device from the side of the head of the subject (fig. 3 element 324 and 346 teaches mechanism to control the position of the probe with respect to the head of the subject).  
Regarding Claims 7 and 17, Rincker teaches that an entirety of the ultrasound device is configured to move as the position of the ultrasound device is adjusted along the railway (para 0028 teaches a track/rail on the baseplate).  
Regarding Claims 8 and 18, Rincker teaches a latch, wherein the ultrasound device is attached to or removed from the baseplate in response to actuation of the latch (para 0031 teaches latch and attaching hardware).  
Regarding Claims 9 and 19, Rincker teaches that the transducer is configured to be located proximate to or in contact with a temporal window of the head of the subject (fig. 3 element 324 and 346 teaches mechanism to control the position of the probe with respect to the head of the subject).  .  
Regarding Claims 10 and 20, Rincker teaches that the robotics are configured to move the transducer in five degrees of freedom (fig. 3 teaches moving probe in six degrees of freedom).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793